Citation Nr: 0002502	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  96-27 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).

Whether the appellant's income is excessive for the receipt 
of improved pension.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1943 to March 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 1996 and later RO decisions that denied service 
connection for the cause of the veteran's death, denied DIC 
under the provisions of 38 U.S.C.A. § 1318, and denied 
improved pension due to excess income.  


REMAND

The Board notes that the Disabled American Veterans has been 
representing the appellant without an executed power of 
attorney, VA Form 21-22, from her.  The regulations require 
the execution of this form.  38 U.S.C.A. § 20.602 (1999).

With regard to the appellant's claim for service connection 
for the cause of the veteran's death, a death certificate 
shows that the veteran died while an inpatient at the 
University of Pennsylvania Hospital.  The summary of this 
terminal hospitalization may be relevant to this claim, and 
it is not in the record (although earlier records from that 
hospital have been obtained).  VA has the duty to inform the 
appellant that potentially relevant evidence should be 
submitted to support a well-grounded claim and that, to the 
extent that it might show, as the appellant contends, that 
the veteran's service-connected mental disorder interfered 
with his treatment for the conditions that caused his death, 
this terminal hospital report should be obtained and 
submitted to VA.  Robinette v. Brown, 8 Vet. App. 69 (1995).

A VA document dated in May 1999 suggests that the appellant 
was found entitled to improved death pension.  The claims 
folder does not show that she was notified of this 
determination or awarded the benefit, and other documents 
indicates that this matter is still being considered.  If the 
appellant has been found entitled to this benefit, it should 
be awarded to her and, if she has not been found entitled to 
this benefit, she should be provided with an appropriate 
supplemental statement of the case.  38 C.F.R. § 19.31 
(1999).

A decision on the issue of the appellant's entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 is deferred 
pending the following development:

1.  The RO should ask the appellant to 
clarify her representation.  She should 
be asked to complete a VA Form 21-22, 
designating the Disabled American 
Veterans, as her representative, if she 
desires them to represent her.  

2.  The RO, after obtaining any needed 
release document from the appellant, 
should obtain a copy of the veteran's 
terminal hospitalization at the 
University of Pennsylvania Hospital in 
March 1996 for inclusion in the claims 
folder.

3.  The RO should clarify the appellant's 
entitlement to improved pension.  If she 
is found to be entitled to this benefit, 
it should be awarded and, if not, an 
appropriate supplemental statement of the 
case sent to her and any representative 
of her choice.
4.  After receipt of the summary of the 
veteran's terminal hospitalization, the 
RO should review the appellant's 
entitlement to service connection for the 
cause of the veteran's death.  If action 
remains adverse to her, an appropriate 
supplemental statement of the case should 
be sent to her and any representative 
chosen to represent her.

The appellant and any chosen representative should be 
provided with an opportunity to respond to the supplemental 
statement of the case before the file is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




